DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-7, 9-12, 14-16, 20-26, 28-31 and 33-37 have been considered but are moot view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection.
With respect to the last office action, Applicant amends claims, discusses the claims limitations, the prior arts of record (PARs) and further argues that the PARs do not meet the amended claims limitations (see Applicant’s Remarks).
In response, Examiner notes Applicant’s arguments/amendments, however, the primary PAR (PPAR or HOLTZ et al (2003/0070167), discloses that the amended claims limitations; It is noted that some claims were objected to in the last office action and Applicant amended claims to include the objected claims in independent claims, however, upon further consideration the PARs still meet the amended claims limitations; the PPAR besides other disclosure; selects, multicast advertisement content based at least in part on broadcast advertisement content identified in the multicast log “lineup schedule” receives from the broadcast content management system and further monitors and tracks multicast ads9 (national ads, local ads, etc.; and causing, by the streaming content management system, insertion of the selected multicast advertisement content in the one or more streams (see figs.1-5, [010-0012], [0084-0099], [0102-0107], [0111-0123], [0131-0141], [0146-0150], [0159-0163] and [0174-0190]); receives the lineup schedule containing the date, show, breaks, etc. of ads; including tracking national and local broadcast ads within the lineup schedule and produces a live show lineup table; populates the spots in the lineup table according to the associated and approved ad data and fills unsold or unassociated spots with other ads; selects and inserts appropriate ads and/or media, where selection is further based on demographic preference, particular content, context, etc., for targeting and non-targeting of ads; CIA (streams encoded media), live show which contains indicators of ads; integrates the ads media into the encoded media stream at the designated breaks or spot. HOLTZ discloses managing and automating distribution of ads in a lineup schedule, multicasting ads based on the received broadcast ads, selects and targeting ads based on preference or history, demographic information, particular content, etc., split digital bandwidth to multiple channels as discussed above, BUT appears silent as to insertion of the selected multicast ad content in the one or more multicasts; However, in the same field of endeavor, PRASAD discloses broadcasting, multicasting or unicasting advertising content based on user content and further discloses insertion of the selected multicast ad content in the one or more multicasts based on user content broadcasting or multicasting the first content to a plurality of user equipment that includes the user equipment (figs.1-11, [0022-0024], [0048-0051], [0067-0071] and [0080-0085]); transmits the second content via the selected transmission mode includes at least one of unicasting user- specific content to the user equipment, multicasting a second advertisement to a subset of a plurality of user equipment, and broadcasting a third advertisement to the plurality of user equipment, as discussed below. Hence the amended claims do not overcome the PARs. The amendments to the claims necessitated the new ground(s) of rejection. This office action is non-final.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim(s) 1-5, 9-12, 15, 20-24, 28-31, 34 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOLTZ et al (2003/0070167) in view of PRASAD (2018/0199115).
	As to claim 1, HOLTZ discloses advertisement management method, system and computer program product and further discloses a method of providing content to a plurality of consumers, the method comprising:
Generating, by the broadcast content management system (Broadcaster management system: Sales/Traffic “BMS”), a multicast log “Lineup Schedule” (figs.1-5, Live Webcast (fig.5, [0010-0012], [0086-0095] and [0105-0107]) distributes video and ads: broadcaster with traffic module 204, generates a lineup schedule); receives the lineup schedule containing the date, show, breaks, etc. from lineup scheduler and produces a live show lineup table, and automate the distribution of advertisements to a plurality of vertical markets, including for example, the application pertaining to "multicasting split digital bandwidth to multiple channels";
a multicast log comprising at least a playlist that identifies broadcast content to be broadcast over a defined future time period, the broadcast content comprising program content interspersed with advertisement content [0010-0012], [0086-0095] and [0105-0107]), the lineup schedule identifies the dates, shows, breaks, break durations, etc., for future live broadcasts or shows, receives the lineup schedule containing the date, show, breaks, etc. from lineup scheduler and produces a live show lineup table, the traffic module enables an advertisement campaign, the creation of lineup schedules for live shows, and the serial insertion of advertisements within a media stream comprising of both "linear" and "non- linear" advertising;
Sending, by the broadcast content management system (BMS), the generated multicast log to a streaming content management system ([0010-0012], [0086-0095] and [0102-0107]); streaming content management system, streams the received lineup schedule from traffic module 204 via lineup scheduler 508;
Causing by the streaming content management system (streaming management system or Live Production/CIA system: “SMS”), one or more streams to be provided to one or more video player systems, the one or more streams comprising at least some of the broadcast content in the playlist; Receiving (SMS), a request for advertisement content receives encoded live show which contains indicators of where advertisements are to be inserted. Note the received indicators are the request for the advertisements ([0086-0095], [0102-0107], [0113-0122], [0135-0141] and [0146-0150]), the SMS query and/or publishes the ads: encoded streams are published to media server 220 and provides the encoded stream to one or more end users 550 (video player systems);
selecting, by the streaming content management system (SMS), multicast advertisement content based at least in part on broadcast advertisement content identified in the multicast log “lineup schedule” received from the broadcast content management system; and causing, by the streaming content management system, insertion of the selected multicast advertisement content in the one or more streams (figs.1-5, [010-0012], [0084-0099], [0102-0107], [0111-0123], [0131-0141], [0146-0150], [0159-0163] and [0174-0190]); receives the lineup schedule containing the date, show, breaks, etc. of ads; including tracking national and local broadcast ads within the lineup schedule and produces a live show lineup table; populates the spots in the lineup table according to the associated and approved ad data and fills unsold or unassociated spots with other ads; selects and inserts appropriate ads and/or media, where selection is further based on demographic preference, particular content, context, etc., for targeting and non-targeting of ads; CIA (streams encoded media), live show which contains indicators of ads; integrates the ads media into the encoded media stream at the designated breaks or spot; stores and tracks in a database or lineup schedule information associated with the ads to select and target ads based on various parameters: demographic preferences, particular content and others; the playlist include tracking numbers with the broadcast ads which can be assess as desired ([0109-0114], [0134], [0148-0150], [0159-0161] and [0168-0176]).
HOLTZ discloses managing and automating distribution of ads in a lineup schedule, multicasting ads based on the received broadcast ads, targeting ads based on preference or history, demographic information, etc., split digital bandwidth to multiple channels as discussed above, BUT appears silent as to insertion of the selected multicast ad content in the one or more multicasts  
However, in the same field of endeavor, PRASAD discloses broadcasting, multicasting or unicasting advertising content based on user content and further discloses insertion of the selected multicast ad content in the one or more multicasts based on user content broadcasting or multicasting the first content to a plurality of user equipment that includes the user equipment (figs.1-11, [0005-0008], [0022-0024], [0048-0051], [0067-0071] and [0080-0085]); transmits the second content via the selected transmission mode includes at least one of unicasting user- specific content to the user equipment, multicasting a second advertisement to a subset of a plurality of user equipment, and broadcasting a third advertisement to the plurality of user equipment.
	Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention, to incorporate the teaching of PRASAD into the system of HOLTZ to selectively, broadcast, multicast, or unicast of selected targeted ads or subsets of ads to users based on preferences.
	As to claim 2, HOLTZ further discloses sending, by the streaming content management system, multicast advertisement content delivery information for the selected multicast advertisement content to the broadcast content management system ([0146-0150], [0159-0163] and [0174-0190]), the broadcaster system (host/media servers), encodes stream are published by the CIA 550 (streaming content management) to media server 220 (broadcast management system), encoded content further includes URLs for auxiliary information. 
As to claims 3-4, HOLTZ further discloses generating, by the broadcast content management system, at least one of an invoice or a report based on the multicast advertisement content delivery information and generating at least one of an invoice or a report comprises generating at least one of an invoice or a report based at least in part on both the multicast advertisement content delivery information and broadcast advertisement content delivery information (fig.2, 12, [0146-0150], [0159-0163] and [0174-0190]), invoice reporting is implemented by reports module 208. Accounting module 206 compiles an accounting report to show amounts owed by various criteria (e.g., company, account number, agency, time period, etc.); includes advertisement status, source (including local advertisements, national advertisements, etc.), or the like. In embodiments, the accounting reports can be fed into a proprietary billing and accounting system.
As to claim 5, HOLTZ further discloses generating, by the broadcast content management system, a multicast order based at least in part on the multicast advertisement content delivery information received from the streaming content management system ([0146-0150], [0159-0163] and [0174-0190]), encoded stream are published, by the CIA 550 (streaming content management) to media server 220 (broadcast management system).
As to claim 9, HOLTZ further discloses generating a multicast log that identifies broadcast content to be distributed over a day or a week. (fig 33 depicts a log of a broadcast content distributed over a week).
As to claims 10-11, HOLTZ further discloses generating a multicast log that has the same structure as at least a portion of a corresponding broadcast log generated by the broadcast content management system and generates a multicast log comprises modifying a pre-generated broadcast log for the defined future time period ([0146-0150], [0159-0163] and [0174-0190]), traffic module 204 generates a lineup schedule: containing the date, show, breaks, etc. is used to produce a live show lineup table. CIA populates the spots in the lineup table according to the associated and approved advertisement data and further fills unsold or unassociated spots with other advertisements.
	As to claim 12, HOLTZ further discloses generates a multicast log that comprises at least a playlist and, for each of at least some of the broadcast advertisement content, the playlist includes a tracking number associated with the broadcast advertisement content that is provided by a buyer of the broadcast advertisement content (fig.11 and [0172]-tracking numbers included in the playlist information), ad approver enables an operator to edit or modify the advertisement media, the advertisement name, tracking information, or the like. See Fig 11 which depicts the.)
As to claim 15, HOLTZ further discloses generates multicast advertisement content delivery information; aggregating, by the streaming content management system, the received multicast advertisement content delivery information; and sending, by the streaming content management system, the aggregate multicast advertisement content delivery information to the broadcast content management system ([0152-0153]), receives encoded live show which contains indicators of where advertisements are to be inserted, encoded live show which contains indicators of where advertisements, integrates the advertisement media into the encoded media stream at the designated breaks or spot and publishes the encoded stream to users.
	As to claim 20, the claimed “A system to provide content…” is composed of the same structural elements that were discussed in claim 1.
Claim 21 is met as previously discussed in claim 2.
Claims 22-23 are met as previously discussed in claims 3-4.
Claim 24 is met as previously discussed in claim 5.
Claim 28 is met as previously discussed in claim 9.
Claim 29-30 are met as previously discussed in claims 10-11.
Claim 31 is met as previously discussed in claim 12.
Claim 34 is met as previously discussed in claim 15.
As to claim 36, the claimed “A method of providing content…” is composed of the same structural elements that were discussed in claim 1; stores and tracks in a database or lineup schedule information associated with the ads to select and target ads based on various parameters: demographic preferences, particular content and others; the playlist include tracking numbers with the broadcast ads which can be assess as desired ([0109-0114], [0134], [0148-0150], [0159-0161] and [0168-0176]). 
As to claim 37, the claimed “A system to provide content…” is composed of the same structural elements that were discussed in claim 1; stores and tracks in a database or lineup schedule information associated with the ads to select and target ads based on various parameters: demographic preferences, particular content and others; the playlist include tracking numbers with the broadcast ads which can be assess as desired ([0109-0114], [0134], [0148-0150], [0159-0161] and [0168-0176]).

5.	Claim(s) 6-7 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOLTZ et al (2003/0070167) in view of PRASAD (2018/0199115) and further in view of FOTI (2011/0030002).
As to claims 6-7 and 25-26, HOLTZ as modified by PRASAD discloses all the claim limitations as discussed above with respect to claims 1 and 21 respectively, BUT appears silent as to wherein receiving a request for multicast advertisement content comprises receiving a request for multicast advertisement content that includes at least one of geographic information or demographic information associated with a user of a video player system and wherein selecting multicast advertisement content comprises selecting multicast advertisement content based at least in part on the received geographic information or demographic information associated with the user of the video player system.
However, in the same field of endeavor, FOTI discloses wherein receiving a request for multicast advertisement content comprises receiving a request for multicast advertisement content that includes at least one of geographic information or demographic information associated with a user of a video player system ([0051-0052]), in the request for an advertisement, information such as the geographical location, user specific demographic information and other information. 
Hence it would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teaching of FOTI into the system of HOLTZ as modified by PRASAD to target relevant ads to the content for viewer(s)

6.	Claim(s) 14 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOLTZ et al (2003/0070167) in view of PRASAD (2018/0199115) and further in view of RAGHUVAMSHI (2006/0287912).
As to claims 14 and 33, HOLTZ as modified by PRASAD discloses all the claim limitations as discussed above with respect to claims 12 and 31 respectively, BUT appears silent as to wherein the multicast advertisement content delivery information identifies at least some of the multicast advertisement content by the tracking numbers provided by a buyer of the broadcast advertisement content.
However, in the same field of endeavor, RAGHUVAMSHI teaches wherein the multicast advertisement content delivery information identifies at least some of the multicast advertisement content by the tracking numbers provided by a buyer of the broadcast advertisement content ([0024-0032]), content distribution system sends a request for ad selection to advertising system 106, which selects one or more ads and sends an identifier of the selected ad back to content distribution system 104, uses the identifier to request the selected ad from ad server, which returns the selected ad to content distribution system.
Hence it would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teaching of RAGHUVAMSHI into the system of HOLTZ as modified by PRASAD to provide identifiers of prospective content between components for smooth transition between programming content and advertising content

7.	Claim(s) 16 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOLTZ et al (2003/0070167) in view of PRASAD (2018/0199115) and further in view of DEBUSMANN et al (2019/0355051).
As to claims 16 and 35, HOLTZ as modified by PRASAD discloses all the claim limitations as discussed above with respect to claims 15 and 34 respectively, BUT appears silent as to receiving impression data from a video player system.
However, in the same field of endeavor, DEBUSMANN teaches streaming system that receives impression data from a video player system. ([0032] and [0039-0041]), ad server actor is responsible for forwarding incoming ad requests to all connected advertiser actors, receives feedback events (e.g., impression, click, conversion) from the user actor (video player system), and sends messages to the logger to be forwarded through the communication channel.
Hence it would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teaching of DEBUSMANN into the system of HOLTZ as modified by PRASAD to provide feedback which includes impression data, to provide a monitoring system that employs strategies that cause the system to take immediate action e.g., high loss rate, the DSP loses most of the auctions and needs to raise bid responses in order to consume campaign budget.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        


AQNNAN Q. SHANG